Citation Nr: 0119076	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  98-12 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bronchitis and 
upper respiratory infection.

2.  Entitlement to service connection for foot fungus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


REMAND

The veteran served on active duty from November 1981 to 
September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1998 rating decision in which 
the RO denied a claim of entitlement to service connection 
for bronchitis and upper respiratory infection, and a claim 
of entitlement to service connection for foot fungus.  The 
veteran contends that he has had symptoms of the claimed 
conditions continuously since service.

The Board notes that the RO has not yet considered whether 
any notification or development action is required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000), which was enacted during the pendency of this appeal.  
Among other things, this new law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superceded the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is now applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); see also Holliday v. Principi, 14 Vet. App. 
280 (2001).

The evidence of record includes service medical records 
showing that the veteran was treated for bronchitis (December 
1984, April 1985, and June 1985) and upper respiratory 
infections (February 1986 and December 1986) during service.  
At an October 1998 hearing on appeal the veteran testified 
that he has had symptoms relating to these problems 
continuously since separating from military service in 1987.  
VA treatment records show that the veteran was treated at a 
VA Medical Clinic in March 1995 and was diagnosed with upper 
respiratory infection, with chronic bronchitis noted.  A VA 
treatment record shows that the veteran was diagnosed with 
sinobronchitis and prescribed ampicillin in April 1996.  In 
addition, the records show the veteran was diagnosed with 
upper respiratory infection in December 1996.  The medical 
evidence does not include a medical opinion as to how, if at 
all, the veteran's problems since service are related to any 
present disability, and if there is a nexus between present 
disability and the veteran's active service.  

Likewise, in the case of the veteran's foot fungus disorder 
there is no medical evidence relating the present condition 
to the continuing symptoms since service, and no opinion as 
to a nexus between the present disorder and his service.  The 
evidence does show treatment for foot fungus in August 1984, 
with no documented follow-up care and no further treatment 
for this condition until the veteran was treated for a foot 
disorder in September 1996.  The evidence of continuing 
symptoms since service consists of the veteran's testimony to 
that effect at the October 1998 hearing on appeal.  

The Board notes that a VA examination was not provided to the 
veteran.  Such an examination is necessary to assess the 
continuing symptoms and provide an opinion on nexus as to 
both of the claimed disorders, before proceeding with further 
appellate review. 

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  After the above-requested development 
has been completed, the veteran should be 
scheduled for a VA examination.  The 
examiner should review the claims folder 
and a copy of this remand before 
examining the veteran.  The examiner 
should render a diagnosis as to any foot 
disorder, and any upper respiratory or 
bronchial disorders found to exist.  
Further, and after reviewing the 
veteran's complaints and medical history, 
the examiner should render an opinion, 
based upon his or her best medical 
judgment, as to whether it is at least as 
likely as not that the veteran's 
disorders, if any, are related to any in-
service injury or disease.  In rendering 
this opinion, the examiner should comment 
on whether any continuing symptoms such 
as attested to by the veteran, relate to 
any present disorder.  

3.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

4.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should re-
adjudicate the claims.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO. The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2000).


